Title: Thomas Jefferson to David Michie, 22 March 1817
From: Jefferson, Thomas
To: Michie, David


          
            Sir
            Monticello
Mar. 22. 17.
          
          Your’s of the 20th was recieved on the day of it’s date. I do not know why that part of it is addressed to me which complains of insinuations against your integrity as a man, and honor as a gentleman. I am not aware of having uttered such myself, and cannot be answerable for what may have been uttered by others.   As little do I percieve why ‘a note which you say is of a nature a little surprising recieved by you from mr Peyton’ you chuse to consider coming from him as my agent. I know of no such note, nor is mr Peyton my agent. while I was living out of the state, he was so kind as to act for me in the purchase which has produced a collision of interests between you & myself. this he did voluntarily and faithfully. but that trouble, I had no right to continue on him after I returned home to live and to act for myself. during the 8. years elapsed since that time, I have been my own sole agent in this business, as should be known to no one better than to yourself, because whatever has been transacted in it with you, has been always by myself. I understand your letter as proposing an extrajudicial determination of this controversy. you know how much I wished this in the beginning: that you also agreed to it, but that after taking a single deposition, you retracted your agreement, and in a letter informed me that you declined all further extrajudicial proceeding. I was consequently obliged to return to the regular forms of the law for whatever I deemed necessary for my further security, and seeing no reason for changing the course a second time, I prefer continuing it in that line, and leaving to our lawyers it’s future direction.   The transfer your letter  contemplates of a judiciary litigation before the tribunal of the public will be your act, not mine. with what object they will judge, and whether the appeal is proper to themselves, or respectful to the authorities to whom they have confided it’s decision. I salute you with respect.

			 
          Th: Jefferson
        